Opinion.
Arnold, J.,
delivered the opinion of the court:
The price of the mule in controversy was not embraced in the deed of trust from Burwell Willis to Carrie Webster. Both of these parties testify that the mule was sold to Willis prior to the execution of the deed of trust. By its terms the deed of trust was security only for $40 ádvanced before its execution, and supplies and merchandise to be advanced after that time, during the year 1884. If the $40 previously advanced and the supplies and merchandise subsequently advanced were paid, then the deed of trust was satisfied, and appellee had no cause of action, and the instructions asked by appellant to this effect should have been given.

Reversed.